Case 21-10023-JTD   Doc 272-2   Filed 07/06/21   Page 1 of 18




         EXHIBIT 2
         Case 21-10023-JTD        Doc 272-2          Filed 07/06/21   Page 2 of 18


AMERICAN ARBITRATION ASSOCIATION
                                                ]
]   In the Matter of the Arbitration            ]
                                                ]    Grievance: Debtors Obligations Under
                  between                       ]      the Collective Bargaining Agreement
                                                ]
         Unite Here, Local 25,                  ]    AAA No.: 01-21-0003-9854
                                                ]
                   and                          ]
                                                ]
     Wardman Hotel Owner, LLC                   ]
                                                ]

OPINION AND AWARD: Dr. Andrée Y. McKissick, ARBITRATOR
APPEARANCES:
     For Management:        Peter G. Fischer, Esquire
                            Baker & Hostetler, LLP
                            1050 Connecticut Avenue, NW, Suite 1100
                            Washington, DC 20036-5304
     For Union:             Devki K. Virk, Esquire
                            Joshua A. Rosenthal, Esquire
                            Bredhoff & Kaiser, PLLC
                            805 Fifteenth Street, NW, 10th Floor
                            Washington, DC 20005

PLACE OF HEARING:           Baker & Hostetler, LLP
                            1050 Connecticut Avenue, NW, Suite 1100
                            Washington, DC 20036-5304
DATE OF HEARING:            June 18, 2021
DATE OF AWARD:              July 5, 2021
AWARD:                      Based upon the provisions of the Owner’s
                            Letter and upon the January 11, 2021
                            termination of the Marriott, this Arbitrator
                            finds     that     the    Debtor     became
                            contemporaneously bound to Marriott’s
                            Collective Bargaining Agreement (CBA)
                            with Local 25. This Arbitrator further finds
                            that the Debtor is contractually required to
                            the specific requirements enumerated in
                            paragraph four (4) and paragraph five (5) of
                            the Owner’s Letter, to make a “written,
                            material condition” of the approaching sale
                            of the hotel that the buyer must assume and
                            be bound by the Local 25’s CBA.
                                           Page 1 of 16
           Case 21-10023-JTD         Doc 272-2        Filed 07/06/21     Page 3 of 18


                                       BACKGROUND


       This case arose from a Joint Motion of Unite Here, Local 25 and International Union

of Operating Engineers (IUOE), Local 99 for Relief from a Stay to Pursue Arbitration to

Determine Debtor’s Contractual Obligation to the Movants. This Court entered this Order on

May 18, 2021 after a May 11, 2021 hearing. The Honorable John T. Dorsey, in the United

States Bankruptcy Court for the district of Delaware granted this motion. He ordered as

follows:

            1. The Motion is Granted, as set forth herein.
            2. The Unions are granted relief from the automatic stay to pursue
               arbitration with the Debtor to determine whether, under the provisions of
               the Owner’s Letter, upon its termination of Marriott as operator on
               January 11, 2021, the Debtor became contemporaneously bound to
               Marriott’s Collective Bargaining Agreements with Unite Here, Local 25,
               and IUOE, Local 99 and their respective terms and conditions as a
               successor (Exhibit L99-3).




                                  STATEMENT OF FACTS


       Wardman Park Hotel Owner, the Debtor, filed for reorganization through Chapter 11

of the United States Bankruptcy Code in the federal district bankruptcy court in Wilmington,

Delaware on January 11, 2021. This was the same day that the Operator, the Marriott, was

terminated. The Wardman Park Hotel is a luxury hotel and hospitality facility in the Woodley

Park neighborhood in Washington, DC. This property has one thousand, one hundred and

fifty-three (1,153) rooms in three (3) towers with an outdoor swimming pool, sundeck, and

extensive meeting spaces. Local 25 represents approximately seven thousand, two hundred

(7,200) hospitality industry employees, chiefly at the properties located in the Washington,

DC metropolitan area. Local 25’s members include workers in guest-facing roles such as:


                                            Page 2 of 16
           Case 21-10023-JTD        Doc 272-2       Filed 07/06/21   Page 4 of 18


servers, banquet personnel, and bell-stand staff, as well as housekeepers, cooks, dishwashers,

laundry attendants, and other behind-the-scenes occupations. They are governed by the

current Collective Bargaining Agreement (CBA) between Local 25 and the Hotel Association

of Washington, DC, scheduled to expire in 2022, that reflects a mature, decades-long

relationship for at least sixty (60) years. However, in March 2020, this hotel, like many

others, was adversely affected by the Covid-19 pandemic. This resulted in the hotel’s closure

to the public.   All Local 25 members were laid off; and the hotel’s engineering staff,

represented by International Union of Operating Engineers (IUOE), Local 99, reduced to a

crew of five (5) people charged with monitoring and maintaining the property. On or about

October 1, 2020, an Independent Manager James Decker was appointed by Pacific Life, in its

capacity as a controlling member of the ownership entity, to manage the property.

Subsequently, Manager Decker decided to terminate Marriott’s contract and file for

bankruptcy on January 11, 2021. His aim was to sell the property to the highest bidder.

Thus, Manager Decker arranged a “Debtor in Possession” (DP) loan financed by Pacific Life

Insurance Company.

       The record reflects that Manager Decker entered into two (2) significant contracts.

The first contract was with Eastdil Secured, LLC, to market this real estate. Eastdil produced

a marketing brochure entitled “Confidential Offering Memorandum” for potential buyers.

The second contract was with PDSI to provide maintenance services on the property to bring

“stasis” in the interim. The United States Bankruptcy Code allows labor agreements special

protections. Thus, collective bargaining agreements cannot be rejected by a debtor without

first following the specific requirements and procedures set forth in 11 USC §1113. Based on

the foregoing, Wardman Park Hotel Owner (the Debtor) with IUOE Local 99 and Local 25

agreed to an evidentiary hearing, consolidated by this Arbitrator who was jointly selected by

                                          Page 3 of 16
           Case 21-10023-JTD         Doc 272-2      Filed 07/06/21   Page 5 of 18


all parties in adherence to an expedited briefing schedule and hearing on Friday, June 18,

2021. Exhibits were offered and made part of the record and oral arguments were heard. Post-

hearing briefs were delivered on June 25, 2021. Two (2) awards will issue on July 6, 2021 to

comply with the schedule set forth by Judge Dorsey for a timely resolution of this case.




                                     OWNER’S ISSUE:

               Whether or not the property continues to be operated as a
               hotel, after the Operator ceased operations?



                                       UNION’S ISSUE:

               Whether, under the provisions of the Owner’s Letter, upon
               the termination of Marriott as Operator on January 11, 2021,
               the Owner became contemporaneously bound to Marriott’s
               Collective Bargaining Agreement with Unite Here, Local 25,
               and its respective terms and conditions as a successor?




                                PERTINENT PROVISIONS

                                       ADDENDUM V
                       Owner’s letter (INCLUDING REIT OPTIONS]

               _____________, 2012

               John A. Boardman
               Executive Secretary-Treasurer
               UNITE HERE Local 25
               901 K Street, N.W. – 2nd Floor
               Washington, D.C. 20001

               Re: [Name of Hotel]

               Dear Mr. Boardman:


                                          Page 4 of 16
               Case 21-10023-JTD            Doc 272-2        Filed 07/06/21      Page 6 of 18


                      [NAME OF OWNER] (the “Owner”) is the owner of the
                   hotel doing business as the ________________(the “Hotel”). We
                   acknowledge that UNITE HERE Local 25 (the “Union”) has
                   entered into a collective bargaining agreement dated
                   __________ (“CBA”) with [NAME OF OPERATOR] (
                   “Operator”) and that OPERATOR operates the Hotel as
                   “Employer” under agreement with Owner.
                     In consideration of the Union entering into the CBA with
                   OPERATOR for the Hotel, Owner agrees to be bound by the
                   Leases and Sales provision (currently Art. 1.12) of the CBA.
                   Nothing herein shall limit the Leases and Sales provision.
                      In the event that Operator ceases to operate or manage the
                   Hotel, in whole or in part, and the property continues to be
                   operated as a hotel, or any use covered by the CBA, with or
                   without hiatus, then any replacement operating entity (or, if
                   there is no replacement operating entity, Owner,1 shall
                   contemporaneously be bound by the CBA and its terms and
                   conditions as a successor under the CBA.
                      In such a case, the CBA shall be binding upon Owner, or the
                   replacement operating entity, and no provisions, terms, or
                   obligations contained in the CBA shall be affected, modified,
                   altered, or changed in any respect whatsoever by the
                   consolidation, merger, sale, transfer, or assignment or by any
                   change of any kind in the legal status, ownership, or
                   management. Owner or the replacement operating entity shall
                   assume all of the obligations under the CBA of Operator to the
                   employees, the Union and/or to any of the funds to which the
                   Hotel is required to contribute under the CBA.2
                      Where a replacement operating entity assumes the CBA and
                   Owner remains the same, Owner shall continue to be bound by
                   this letter.
                      Owner shall make it a written material condition of any
                   transaction of any kind whatsoever which transfers majority
                   ownership, management or operational control of the Hotel that
                   the entity assuming such majority ownership, management or
                   operational control (“Transferee”) must assume and be bound
                   in writing (a) to the CBA, if the Transferee is an operator or
                   manager of the Hotel, or (b) to the terms of this letter
                   agreement, if the Transferee obtains an ownership interest in
                   the Hotel.
                      The parties agree that the obligations concerning notice of
                   any transaction subject to this letter shall be provided as
                   required in Article 1.12 (e) of the CBA, and that Owner is
                   bound by those provisions.
                      Nothing herein shall in any way detract or modify the
                   obligations of Operator under the CBA.
                       …
1
    “Owner, as a REIT, has no intention, given its current structure, of operating the Hotel.”
2
    “Owner, as a REIT, has no intention, given its current structure, of operating the Hotel.”
                                                   Page 5 of 16
Case 21-10023-JTD        Doc 272-2      Filed 07/06/21    Page 7 of 18


     Any dispute arising from this letter agreement shall be
  subject to final and binding arbitration under the CBA as of the
  date signed in accordance with the scope and rules for
  arbitration set forth under the CBA.
      The obligations described in this letter shall survive
  expiration of the CBA, and shall continue in full force and effect
  until either (a) a new CBA covering the Hotel is reached, or (b)
  two (2) years following expiration of the CBA, whichever occurs
  sooner. The two (2) year period shall be extended by any
  agreed-upon extensions of the CBA. The parties to this letter
  agreement agree that any disputes arising from this letter
  agreement following expiration of the CBA shall remain subject
  to the grievance and arbitration procedures (Article XVII of the
  CBA), and specifically agree that Article XVII, and all of its
  provisions, shall remain in effect following expiration of this
  Agreement for the purpose of enforcing the provisions of this
  letter.
      We trust that the above correctly sets forth our agreement
  with the Union. Kindly confirm our agreement by signing
  below and returning one copy to me, the original being for your
  files.
     Thank you for your cooperation.
     Very truly yours,
     By:____________________________
     Title:__________________________
     Dated:_________________________
     AGREED AND ACCEPTED
     BY UNITE HERE LOCAL 25
     By:____________________________
       John A. Boardman, Executive Secretary-Treasurer

     Dated:_________________________




     AGREEMENT between UNITE HERE LOCAL 25
    and HOTEL ASSOCIATION OF WASHINGTON, DC
       [September 16, 2010 – September 15, 2022 ]
                 (Local 25 Exhibit 3)

       ARTICLE 1 – Union Representation and Membership

  Section 12 – Leases and Sales:
     (a) Sales and Transfers: In the event the Employer sells or
  by other contractual arrangement transfers all or part of his
  business to another party, the Employer shall require, as a
  condition of such transaction, that the other party be bound by
                              Page 6 of 16
Case 21-10023-JTD       Doc 272-2        Filed 07/06/21    Page 8 of 18


  the terms and provisions of this Agreement, or other
  satisfactory proof (in writing to the Employer and to the Union)
  that he has made an arrangement with the Union satisfactory to
  the Union.
      (b) Leases and Other Transactions: In the event the
  Employer leases or by other contractual arrangement enters
  into a concession arrangement regarding all or part of his
  business to another party, the Employer shall require, as a
  condition of such arrangement, that the other party retain all
  existing employees and provide terms and conditions of
  employment no less favorable than those in effect prior to the
  transaction.
       (c) The Employer confirms that the owner(s) of the Hotel,
  as a condition of this Agreement, agree to be bound by all of the
  provisions of the Owner’s Letter (attached hereto and
  incorporated by reference in this Agreement as Addendum V),
  and shall execute a copy of such Letter and deliver the same to
  the Union within five (5) business days following receipt by the
  owner(s) of a written request from the Union, delivered via
  certified mail or hand-delivery. Failure by the owner(s) to
  adhere to the time period specified in this subsection shall be
  grounds for voiding the Union’s obligation under Article XVIII
  of the Agreement to refrain from striking and engaging in other
  economic activity until the owner(s) executes and delivers such
  letter to the Union.
      (d) The parties expressly agree that the obligations
  described in this Section shall remain in effect following
  expiration of this Agreement, and shall continue until either (a)
  a new Agreement between the parties is reached, or (b) two (2)
  years following expiration of the Agreement, whichever occurs
  sooner. The two (2) year period shall be extended by any
  agreed-upon extensions of the Agreement. Further, the parties
  agree that any disputes arising under this Section shall remain
  subject to the grievance and arbitration procedures described in
  Article XVII of this Agreement, and specifically agree that
  Article XVII shall remain in effect following expiration of this
  Agreement for the sole purpose of enforcing the provisions of
  this Section.
      (e) Notice of any transaction subject to this Section or to the
  Owner’s Letter shall be delivered to the Union, in writing, no
  later than thirty (30) calendar days prior to the closing of the
  transaction. Such notice shall include the full and complete
  identity of the transferee, together with a duly executed copy of
  the pertinent provisions of the transaction agreement
  establishing that the obligations created by this Section have
  been met. Said notice will be held by the Union in strict
  confidence and, upon request of the Employer, the Union will
  sign a nondisclosure agreement with terms mutually acceptable
  to the Employer and the Union, provided, however, that such
  nondisclosure agreement will be ineffective if either the
  Employer fails to strictly comply with all provisions of this
                               Page 7 of 16
           Case 21-10023-JTD        Doc 272-2        Filed 07/06/21   Page 9 of 18


               Section, or the Owner(s) fail to strictly comply with its
               obligations under this Section and the Owner’s Letter.




                              POSITIONS OF THE PARTIES


       It is the Owner’s position that the Union bears the burden of establishing that it

violated the Owner’s Letter because the Union is the charging party. Moreover, the Owner

points out that the Union must also support this burden by a preponderance of evidence that:

(a) there is no replacement operation company to replace Marriott, and (b) the Owner

continued to operate the property as a hotel upon the termination of the Operator. The Owner

submits that the Union cannot meet this burden because the prerequisites that would require

assumption of the Collective Bargaining Agreement (CBA) by the Owner have not been met.

That is, both prerequisites must be met: the Operator ceased operating the property as well as

the Owner continued to operate the property as a hotel. Thus, the Owner reasons that the

plain meaning of the Owner’s Letter precludes this assumption. The pivotal issue, the Owner

asserts, is: whether or not the property continues to be operated as a hotel, after the Operator

ceased operations?    In other words, the Owner contends that a hotel is defined as “an

establishment that provides lodging and usually meals, entertainment and various personal

services to the public.” Therefore, the Owner reasons that it cannot be bound by the Owner’s

Letter if it no longer conducts business or provides lodging, meals, entertainment or various

personal services for the public or transient guests. Thus, it follows, the Owner contends, that

the Owner’s actions are consistent with not operating this property as a hotel.           Most

importantly, the Owner asserts that it decreased all functionality of the property to the


                                           Page 8 of 16
          Case 21-10023-JTD          Doc 272-2       Filed 07/06/21    Page 10 of 18


absolute minimum required by law and hired PDSI to secure and preserve the property

pending the sale. In sum, the Owner further asserts that it has no employees, does not plan to

have any employees, has no revenue, has no forecasts to have any revenue, has not engaged in

any hotel operations, and will sell this property as a real estate asset to the highest bidder.

Therefore, the Owner concludes that the Union cannot show, under the plain language of the

Owner’s Letter, it continued to operate this property as a hotel and its claim must fail.

       In support of its position, the Owner points out that it is impermissible for an entity to

recognize a union where it is not employing employees and engaged in normal operations

under the National Labor Relations Act or NLRA (see Elmhurst Care Center, 345 NLRB

1176, 1177 (2005)). Moreover, the Owner asserts that if an entity recognizes a union without

having any employees or the entity is not yet engaged in normal operations, both the union

and the entity could be in violation of federal labor law. Thus, the Owner compares the

assumption of a collective bargaining agreement with the assumption of obligations in the

Owner’s Letter. Correspondingly, the Owner further asserts that a company that employs no

bargaining unit employees cannot be compelled to assume a collective bargaining agreement

for the operation of a business that it does not run.

       In addition, the Owner also points out that no part of the Owner’s Letter or the

Collective Bargaining Agreement (CBA) would obligate a successor employer to hire

bargaining unit employees. This is because, the Owner maintains, there is no employment

relationship between the Owner, and the Operator’s former bargaining unit employees.

       In regards to the Union’s hiatus argument, the Owner retorts that there is not a shred

of evidence. Instead, the Owner counters that the property is a real estate asset being sold to

the highest bidder to satisfy debts and will never be operated as a hotel again. That is, the


                                            Page 9 of 16
             Case 21-10023-JTD           Doc 272-2    Filed 07/06/21        Page 11 of 18


Owner further asserts that there is no hiatus in the operation. Instead, the Owner reiterates

that it has ceased all hotel activity.

        In regards to the Union’s discussion regarding issues after the sale, the Owner

counters that the arbitrator’s jurisdiction involves only the Owner’s assumption of the

Collective Bargaining Agreement (CBA), not what happens after the sale of property.

Instead, the Owner still further explains that if another company buys the property, and the

Union feels its rights under the Owner’s Letter regarding successorship are not properly

honored, then the Union can raise that separate issue using the same dispute resolution terms

it used here.

        In addition, the Owner reiterates that the Owner’s Letter is separate and apart from the

Collective Bargaining Agreement (CBA). Lastly, the Owner asserts that there is no hiatus

based on bargaining history, as the Union asserts. Moreover, the Owner further contends that

this argument is fatally flawed. For all the foregoing, the Owner concludes that the Marriott

Wardman Park Hotel indeed no longer exists. No guests are served, no rooms occupied, all

that remains is an empty facility on a valuable piece of real estate that will soon be auctioned

for sale. Thus, the Owner closes with the Union failed to meet its burden, as required.

        On the other hand, it is the position of Local 25 that the words and purpose of the

Collective      Bargaining    Agreement      (CBA)       establish   that    the   Owner    became

contemporaneously bound when it terminated Marriott. The Union asserts that the words are

plain and clear. Moreover, the provision of the CBA should be read as collectively as a

whole. The Owner’s Letter, the Union further asserts, acknowledges that Local 25 has

“entered into [the CBA] with” the operator, and executes the Owner’s Letter “in consideration

of the Union entering into the CBA with [the Operator].” The Owner’s Letter, the Union


                                             Page 10 of 16
            Case 21-10023-JTD      Doc 272-2       Filed 07/06/21    Page 12 of 18


contends, makes clear that when the premise changes — when there is no longer an operator

— then the Owner becomes “contemporaneously bound by the CBA and its terms and

conditions as a successor under the CBA.” The words of the CBA, the Union explains, were

purposely planned to respond to every transition and transaction that could come about to

ensure Local 25 bargaining unit employees of their contractual entitlement, a right that

continues indefinitely and without regard to the present operating status of the hotel. Thus,

the Union further contends that, the language of the Owner’s Letter deliberately uses such

words as “by any change of any kind in the legal status, ownership, or management” of the

property.

       In regards to the Owner’s argument that it should not be bound because it does not

itself intend to operate the property as a hotel, the Union retorts that it is completely

irrelevant. The Union counters that the very purpose of the bankruptcy proceeding is to sell

the property to a different owner. Most importantly, the Union strenuously argues that the

current ownership is actively marketing the property for future hotel use. For example, the

Union points to the “Confidential Offering Memorandum” that highlights the property’s use

as “revitalized lodging” as well as hotel-specific amenities of the property such as: a

swimming pool, concierge, meeting spaces, and the number of hotel rooms. Moreover, this

brochure entices investors, the Union further maintains, to purchase this lucrative property.

Still further, Manager Decker testified, the Union asserts, that the Owner retains rights under

approximately three hundred (300) contracts with groups seeking to hold conferences or other

events in the future. This, in particular, the Union points out, represents two hundred million

($200,000,000) dollars the record shows in revenue. In sum, the Union contends that the

property is clearly in “stasis,” pending sale, but it is operational. The Union also notes that

this analysis and assessment was testified to by Local 99’s Representative Raymond Stack.

                                          Page 11 of 16
            Case 21-10023-JTD         Doc 272-2       Filed 07/06/21     Page 13 of 18


Moreover, Local 99’s Representative also noted that maintenance tasks are currently being

performed by non-union workers of PDSI rather than by Local 99 members. In summary, the

Union argues that the hotel remains a hotel, but is simply in mothballs, pending sale.

          Lastly solely by disclaiming intent to operate a hotel itself, the Union concludes, this

Owner seeks to deprive unions and their members not only of their contractual and collective

bargaining rights, but of the meaningful notice, information, and protections which flow from

the collective bargaining rights under the Bankruptcy Code. The bottom line, the Union

contends, is as follows: (a) fire its operator, (b) declare the hotel closed to guests, (c) refuse to

assume the Collective Bargaining Agreement (CBA), (d) sell it free and clear, (e) then wait a

respectable period of time, then reopen. Thus, the Union contends, this is the playbook to

avoid the consequences of a collective bargaining relationship.




                                FINDINGS AND DISCUSSION


          After a careful review of this record in its entirety, and after having had the

opportunity to weigh and evaluate the witnesses, this Arbitrator finds that, under the

provisions of the Owner’s Letter and upon the January 11, 2021 termination of the Marriott as

Operator of the hotel, the Owner became contemporaneously bound to Marriott’s Collective

Bargaining Agreement (CBA) with Unite Here, Local 25 and its respective terms and

conditions as a successor through Article 1.12, incorporated by reference in the Owner’s

Letter.     Consequently, the Debtor is contractually required, pursuant to the precise



                                             Page 12 of 16
          Case 21-10023-JTD         Doc 272-2      Filed 07/06/21     Page 14 of 18


requirements of paragraph four (4) and paragraph five (5) of the Owner’s Letter, to make a

“written, material condition” of the approaching sale of the hotel that the buyer must assume

and be bound by the Local 25’s Collective Bargaining Agreement (Local 25, Exhibit 3) for

the following reasons.

       First, the Owner correctly points out that the Union is the charging party. As such,

Local 25 has the burden of establishing that the Owner violated the Owner’s letter by a

preponderance of evidence (see Archer Daniels Midland, 111 BNA 518, November 20, 1998).

That is, the Union must show: (a) there is no replacement operation company to replace the

Marriott, and (b) the Owner continued to operate the property of the hotel upon the

termination of the Operator. Both condition precedents are needed for the Owner (Debtor) to

assume and be concurrently bound by the obligations of the Owner’s Letter as well as the

successorship provision of the Collective Bargaining Agreement (see Local 25, Exhibit 3 at

123 and pp. 6-7). Based upon the evidence presented in this case, the Arbitrator also finds

that the Owner has continued an operational stasis in the property.

       Second, the reason for this assessment is replete, in spite of the Owner’s presentation

that there are no employees and no revenue was generated. Eastdil Secured, who contracted

with Manager Decker, produced a brochure which directly appealed to investors to purchase

this property (Exhibit O-4, also see Decker, TR-62-72). The brochure entitled “Confidential

Offering Memorandum” colorfully described the property of Wardman Park as “a rare 12.8

acre parcel” with “1,153-room structure firmly operated as a large scale convention hotel”

(Exhibit O-4). This brochure further entices potential investors with a graphic depiction of its

offering as an “unprecedented opportunity to reimage the future of a storied property in the

District of Columbia as a transformational redevelopment or revitalized lodging facility”



                                          Page 13 of 16
          Case 21-10023-JTD          Doc 272-2      Filed 07/06/21     Page 15 of 18


(Exhibit O-4 at 2, 8). The record reflects, as testified to by Manager Decker, that the Owner

retains rights on approximately three-hundred (300) contracts with groups seeking to hold

conferences or other events in the future (Decker, TR-88-89). Such contracts represent about

two hundred million ($200,000,000) dollars in revenue (Decker, TR-89).

       In addition to such active and aggressive marketing, Manager Decker also contracted

with PDSI (Exhibit O-2) where maintenance tasks, formerly performed by Local 99, are now

maintained in “stasis” on this property by non-union employees (Stack, TR-253-254). The

totality of evidence suggests to this Arbitrator that this property is in operational “stasis”

status, awaiting a new owner who will quite likely use the property as another hotel (Decker,

TR-85).   Based on the foregoing, Local 25 has met its burden by a preponderance of

evidence, as required.

       Third, the language utilized in the Owner’s Letter in Local 25, Exhibit 3, is clear and

straight forward. It incorporates Article 1.12 into its verbiage twice. That is, it clearly states

that the Owner is bound by its provisions. As to the Owner’s obligations, it states that such

obligations become operative “in the event [an] operator ceases to operate” [and] “the

property continues to be operated as a hotel or any use covered by the CBA with or without

hiatus.” It is important to note that the successorship provisions, Article 1.12(c) and Article

1.12(e) also note that the Owner has agreed to be bound. In addition, this linkage is also

important because it is enforceable under the grievance and arbitration machinery for two (2)

years after the expiration of the Collective Bargaining Agreement (CBA). This continuity is

crucial for job security (see Boardman, TR-191-198).           As such, these protections also

continue whether or not there is closure and protect employees as to layoffs and their seniority

rights, as noted in Article 13.1(d) and Article 13.2(c) of the Collective Bargaining Agreement



                                           Page 14 of 16
          Case 21-10023-JTD         Doc 272-2      Filed 07/06/21    Page 16 of 18


(Local 25, Exhibit 3). In sum, this document specifies in detail the assumption of the

Owner’s obligations.

       Fourth, in response to the Owner’s argument that the Owner’s Letter is separate and

apart from the Collective Bargaining Agreement (CBA), this is simply not true. That is, they

are purposely intertwined with the specific linkage of the successorship provisions, Articles

1.12(c) and 1.12(e), enumerated in the Owner’s Letter.

       Fifth, in regards to the Owner’s argument that the subject matter of what happens after

the sale is outside the jurisdiction of this Arbitrator, this Arbitrator disagrees. The Owner’s

Letter specifically delineates in paragraphs four (4) and five (5) the requirements not only for

the sale, but continues to describe the successor’s (or Transferee’s) obligations thereafter and

is also bound by the CBA, as described earlier (see Boardman, TR-190-192).

       Sixth, in support of its position, Local 25 points to several supportive cases; most

utilize the prevailing text: whether or not there is a reasonable expectation that a company

might resume operations? The Union rightly notes that both courts and arbitrators generally

reject the arguments of companies that there is in fact an absolute permanent closure because

often there are long operational suspensions (or a hiatus), but ultimately operations resume

after an extended shutdown (see Boardman, TR-214). For instance, in CF&I Fabricators v.

Conners, 163 BR 858 (1994), both mines closed for sixteen (16) months. In Straight Creek

Mining, Inc. v. NLRB, 164 F.3rd 292, there was a fifty-four (54)-month hiatus in spite of the

owner’s claims to be going out of business. Also in NLRB v. Rockwood Energy and Mineral

Corporation, F.2d 169 (3rd Cir. 1991), this case is directly analogous on the issue on

successorship, where there was a five (5)-year hiatus.




                                          Page 15 of 16
          Case 21-10023-JTD         Doc 272-2      Filed 07/06/21    Page 17 of 18


       Applying this prevailing test to our situation, there is a reasonable expectation that

after the sale that another hotel shall operate (see Boardman, TR-212). Should this occur, it is

quite likely that the workforce could become non-union to the detriment of Local 25. This

could result in the detriment of Local 25’s as well as Local 99’s members because they would

be deprived of their contractual and collective bargaining protections and within the

Bankruptcy Code (Stack, TR-254). In essence, this could result in the usage of this conduit to

avoid the consequences of the collective bargaining relationship.       For all the foregoing

reasons, this Arbitrator finds that under the provisions of the Owner’s Letter and upon the

January 11, 2021 termination of the Marriott as the Operator, the Debtor became bound to

Marriott’s Collective Bargaining Agreement with Local 25.




                                            AWARD

                      Based upon the provisions of the Owner’s Letter
                      and upon the January 11, 2021 termination of the
                      Marriott, this Arbitrator finds that the Debtor
                      became contemporaneously bound to Marriott’s
                      Collective Bargaining Agreement (CBA) with
                      Local 25. This Arbitrator further finds that the
                      Debtor is contractually required to the specific
                      requirements enumerated in paragraph four (4) and
                      paragraph five (5) of the Owner’s Letter, to make a
                      “written, material condition” of the approaching
                      sale of the hotel that the buyer must assume and be
                      bound by the Local 25’s CBA.




                                          Page 16 of 16
             Case 21-10023-JTD                 Doc 272-2         Filed 07/06/21    Page 18 of 18




                                                                        ________________________________
                                                                              ARBITRATOR




DATE OF AWARD: July 5, 2021




C:\AAA\AAA-Unite Here, Local 99 (DC) July 5,2021.docx




                                                        Page 17 of 16
